Citation Nr: 0009222
Decision Date: 04/06/00	Archive Date: 09/08/00

DOCKET NO. 98-05 247A              DATE APR 06, 2000

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board of
Veterans' Appeals January 1998 decision which denied entitlement to
an effective date prior to October 1, 1995, for the resumption of
compensation for post-traumatic stress disorder (PTSD) with a
dysthymic disorder.

REPRESENTATION

Moving Party Represented by: California Department of Veterans
Affairs

ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel

INTRODUCTION

The veteran had active military service from September 1967 to
September 1970.

This case comes before the Board of Veterans' Appeals (Board) on
motion by the moving party alleging CUE in a January 1998 Board
decision

FINDINGS OF FACT

1. The veteran failed without adequate reason to report for a VA
examination scheduled in June 1984 or within one year of the date
of the order to report, and the payment of Department of Veterans
Affairs (VA) compensation benefits, based upon an initial 10
percent evaluation for the service-connected psychiatric disorder,
was discontinued from July 1, 1984.

2. The veteran's claim for the resumption of payment of VA
compensation benefits discontinued in July 1984 and entitlement to
an increased rating for his service- connected psychiatric
disability was received on September 12, 1995. The veteran
underwent a VA psychiatric examination in October 1995.

3. A 30 percent schedular rating was assigned for the service -
connected psychiatric disorder from September 12, 1995, the date of
claim, by a Regional Office (RO) rating decision of December 1995
with resumption of payment of compensation benefits effective
October 1, 1995.

4. The RO rating decision dated in December 1995 determined that
the evidence was insufficient to evaluate the veteran's psychiatric
disorder from July 1, 1984 to September 12, 1995.

5. In January 1998, the Board issued a decision in which it was
concluded that the criteria for entitlement to an effective date
prior to October 1, 1995, for the resumption of payment of
compensation for PTSD with a dysthymic disorder had not been met.

2 - 

6. The Board's January 1998 decision was supported by the evidence
of record and it is not shown that the applicable statutory and
regulatory provisions existing at that time were ignored or
incorrectly applied.

CONCLUSION OF LAW

The Board's January 1998 decision did not contain CUE. 38 U.S.C.A.
7111 (West Supp. 1998); 38 C.F.R. 20.1400-20.1411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An original RO rating decision dated in March 1983 granted service-
connection for PTSD. The disability was evaluated as 10 percent
disabling effective December 4, 1981. It was indicated that a
future examination would be scheduled for June 1984. At this time
(March 23, 1983), it does not appear that the veteran was notified
that a future examination would be scheduled for June 1984.
However, on May 8, 1984, the RO notified the veteran at his address
of record that arrangements for an examination were being made
concerning his disability benefits.

Information from a VA Medical Center (VAMC), dated in May 1984 and
filed with the RO in July 1984, reports that the veteran canceled
a psychiatric examination. No reason was given by the veteran or
the VAMC.

In late July 1984, the RO notified the veteran that his VA
compensation benefits were terminated because he failed to report
for a VA psychiatric examination. He was notified that no action
would be taken on his claim until he notified VA of his willingness
to report for a VA examination. He was also given his appellate
rights.

The remaining record is nonrevealing until the veteran's claim for
resumption of payment of VA compensation benefits (discontinued in
July 1984) and entitlement to an increased rating for his service-
connected psychiatric disability was received

3 -

on September 12, 1995. A 30 percent schedular rating was assigned
for PTSD with a dysthymic disorder from September 12, 1995, date of
receipt of reopened claim, by a rating decision of December 1995
based upon findings noted on a VA psychiatric examination in
October 1995. The rating decision noted that the evidence was
insufficient to evaluate the veteran's psychiatric disorder from
July 1, 1984 to September 12, 1995. Resumption of payment of
compensation benefits was effective from October 1, 1995.

In January 1998, the Board decision found that the veteran's
allegations of non- receipt of notice of the scheduled examination,
and the discontinuance of benefits, was not the type of clear
evidence required to rebut the presumption of regularity which
supports the official acts of public officers. The Board cited to
the U.S. Court of Appeals for Veterans Claims (Court) case in
Ashley v. Derwinski, 2 Vet. App. 62, 65 (1992). As it was found
that the veteran had effectively abandoned his claim for VA
disability compensation, it was concluded that his service-
connected psychiatric disability could not be resumed before
September 12, 1995, date of receipt of the reopened claim. During
the period from July 1, 1984 to September 11, 1995, there was no
medical evidence establishing the degree of severity of the
veteran's service-connected psychiatric disability. Consequently,
as noted by the rating board in the December 1995 rating action,
the evidence of record was insufficient to evaluate the service-
connected psychiatric disability,during that time.

The moving party sought reconsideration of the Board's January 1998
determination in April 1998. In February 1998, the veteran noted
that a VA form revealed that he had canceled the psychiatric
examination in May 1984. It was argued that he had no way of
knowing that a future examination would be scheduled, that an
examination was scheduled in June 1984, and that his compensation
was severed on the first of July 1984. He asserted that he never
received any notification of the scheduled examination and
therefore could not have canceled it. He called into question the
credibility of VA records based on the cancellation of one
examination, and the rescheduling of another examination on the
date the form was received at the hospital. He stated that the
Board decision failed to provide reasonable basis for severance of
his benefits due to failure to

4 -

report for an examination for which it was impossible for him to
have received adequate, or any, notice.

Reconsideration of this determination was denied in July 1998. At
that time he was also provided with information concerning the
change in the law to provide authority to revise prior Board
decision on the grounds of CUE, that his motion for reconsideration
on the basis of obvious error was a request for revision of a prior
Board decision on the grounds of CUE, and that when final
regulations became effective the Board would review his request. In
March 1999, the Board provided the moving party a copy of the
pertinent regulations regarding a request for CUE review of a Board
decision. He was advised to review the pertinent regulations and
specifically confirm that he wished to proceed with CUE review.
Received in April 1999 was the veteran's request for CUE review.

Motions for review of prior Board decisions on the grounds of CUE,
are adjudicated pursuant to the Board's Rules of Practice at 38
C.F.R. 20.1400-1411. Pursuant to 20.1404(b), the motion alleging
CUE in a prior Board decision must set forth clearly and
specifically the alleged clear and unmistakable error, or errors of
fact or law in the Board decision, the legal or factual basis for
such allegations, and why the result would have been different but
for the alleged error. Non-specific allegations of failure to
follow regulations or failure to give due process, or any other
general, non-specific allegations of error, are insufficient to
satisfy the requirement of the previous sentence. Motions that fail
to comply with the requirements set forth in this paragraph shall
be denied.

Rule 1403, which is found at 38 C.F.R. 20.1403 (1999), relates to
what constitutes CUE and what does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for

- 5 -

the error. Generally, either the correct facts, as they were known
at the time, were not before the Board, or the statutory and
regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision, was made. (2)
Special rule for Board decisions issued on or after July 21, 1992.
For a Board decision issued on or after July 21, 1992, the record
that existed when that decision was made includes relevant
documents possessed by the Department of Veterans Affairs not later
than 90 days before such record was transferred to the Board for
review in reaching that decision, provided that the documents could
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error. (1) Changed diagnosis. A new medical diagnosis that
"corrects" an earlier diagnosis considered in a Board decision. (2)
Duty to assist. The Secretary's failure to fulfill the duty to
assist. (3) Evaluation of evidence. A disagreement as to how the
facts were weighed or evaluated.

- 6 -

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

(Authority: 38 U.S.C.A.  501(a), 7111).

The Board further notes that with respect to the final provisions
of the regulations pertaining to the adjudication of motions for
revision or reversal of prior Board decisions on the grounds of
CUE, the definition of CUE was based on prior rulings of the Court.
More specifically, it was observed that Congress intended that the
VA adopt the Court's interpretation of the term "CUE." Indeed, as
was discussed in the notice of proposed rulemaking (NPRM), 63 Fed.
Reg. 27534, 27535 (1998), the sponsor of the bill that became the
law specifically noted that the bill would "not alter the standard
for evaluation of claims of CUE." 143 Cong. Rec. 1567, 1568 (daily
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090,
in connection with House passage). Therefore, the Board is
permitted to seek guidance as to the existence of CUE in prior
Board decisions based on years of prior Court decisions regarding
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The veteran contends that there is CUE because it cannot be
factually determined that he was notified of an examination in June
1984. It has been contended that a reasonable doubt as to the
inefficiency of the scheduling staff at the VAMC in San Francisco
has been shown. It has also been contended that due process was not
served based on the fact that benefits were terminated less than 30
days following the missed examination.

In this case, the moving party has not demonstrated that the
Board's January 1998 decision contains CUE. At this time, the
veteran contends that he did not cancel or receive notice of the VA
examination in question. However, even if he did not receive notice
of the VA examination in 1984, and even if the veteran did not
cancel

- 7 -

the examination, he clearly did receive notice from the RO that his
compensation was discontinued due to his failure to attend the VA
examination in question. The veteran did not respond to this
notice, leading to the discontinuation of payments from the VA.
Further, in a statement dated September 1995, the veteran contends
that he does not "remember" receiving such notice, indicating that
he may have received notice, but at this time does not recall.
Clearly, the veteran did receive some form of notice that there was
a problem in his VA compensation when he stopped receiving
compensation in 1984. Nevertheless, the veteran. failed to contact
either the VAMC or the RO to determine why his compensation checks
had ended until years latter.

As noted by the Board in 1998, every person in receipt of
compensation shall submit to examinations, including periods of
hospital observation, when required by VA under VA regulations or
other proper authority. 38 C.F.R. 3.326 (as in effect in 1983 and
1984). When a veteran without adequate reason fails to report for
a VA examination, the awards to the veteran and any dependents will
be discontinued, except as provided in paragraph (b) of this
section, effective the date of last payment. 38 C.F.R. 3.655(a) (as
in effect in 1983 and 1984). The contention that the veteran did
not receive notice of a scheduled examination, that he could not
have canceled an examination he did not know about, and that his
benefits were terminated less that 30 days after the scheduled
examination does not provide a basis for finding CUE. The evidence
in 1984 shows that the veteran was provided notice of an impending
examination in May 1984, that notice of discontinuance of
disability benefits in July 1984 was given along with his appellate
rights, and that this notice was sent to the address of record.
There is no evidence that this notice was not deliverable (the
veteran has testified that he was receiving checks at this
address). There is also documentation in May 1984 indicating that
the veteran, not the VAMC, canceled the scheduled examination.

As held by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that time,
were not before the adjudicator (i.e., more than a

8 -

simple disagreement as to how the facts were weighed or evaluated),
or the statutory or regulatory provisions extant at the time were
incorrectly applied," (2) the error must be "undebatable" and the
sort "which, had it not been made, would have manifestly changed
the outcome at the time it was made," and (3) a determination that
there was CUE must be based on the record and law that existed at
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v.
Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently
stressed the rigorous nature of the concept of CUE. "Clear and
unmistakable error is an administrative failure to apply the
correct statutory and regulatory provisions to the correct and
relevant facts; it is not mere misinterpretation of facts."
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). CUE "are
errors that are undebatable, so that it can be said that reasonable
minds could only conclude that the original decision was fatally
flawed at the time it was made." Russell, 3 Vet. App. at 313. "It
must always be remembered that CUE is a very specific and rare kind
of 'error."' Fugo, 6 Vet. App. at 43. A disagreement with how the
Board evaluated the facts is inadequate to raise the claim of CUE.
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the moving party and his representative have failed
completely to raise a legally sufficient claim of CUE, much less
provide a basis to conclude that the previous Board decision was
clearly wrong. As noted above, an argument that the Board should
have weighed or evaluated the evidence differently can not form the
basis for a finding of CUE. 38 C.F.R. 20.1403(d)(3).

In this case, the July 1984 notice to the veteran from the RO
regarding the discontinuance of payments due to his failure to
attend a VA examination, in and of itself, provides a basis to
conclude that the Board's January 1998 decision was not clearly
wrong. The 1984 report from the VAMC to the RO, indicating that the

- 9 -

veteran had canceled the examination, in and of itself provides
another basis to conclude that the Board's January 1998 decision
was not clearly wrong. The record before the Board in January 1998
showed no reason why the notices sent to the veteran in 1984 did
not arrive, or that the document showing cancellation of the
examination should be questioned other than by parole and written
evidence from the veteran more than 10 years later. Simply stated,
in order for the veteran's central contention to be correct,
mistakes would have had to been made separately by both the VAMC
and the RO, despite clear evidence to the contrary.

The arguments raised at this time by the moving parties constitute
no more than a dispute as to how the evidence should be weighed and
evaluated in 1998. This can not reach the level of CUE.
Consequently, after review of the evidence of record, the
undersigned concludes that the moving party has not set forth a
valid allegation of CUE in either fact or law within the January
1998 decision by the Board. Accordingly, he has not raised a valid
claim of CUE and the motion is denied.

ORDER

The motion for revision of the January 1998 Board decision on the
grounds of CUE is denied.

John J. Crowley 
Acting Member, Board of Veterans' Appeals



- 10 -


